PER CURIAM:
Victor Perkins appeals the district court’s order denying his motion to discontinue his psychotropic medication and a subsequent order revoking his conditional release. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Perkins, No. 5:92-hc-00654-BR (E.D.N.C. Dec. 10, 2009 & June 1, 2010). We further deny Perkins’ pending motions to subpoena his medical and psychiatric records, to “certify civil action as a class action,” for summary judgment, for declaratory judgment, and to establish a funding program to compensate him for the wrongful civil commitment. We deny as moot Perkins’ motion for release pending appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.